THE defendant was indicted and convicted for disturbing a religious society of Methodists, in Mispillion hundred, assembled for the purpose of religious worship.
Mr. Comegys moved in arrest of judgment, that the indictment was not sufficiently certain as to place. Religious meetings of the Methodists were held at other places in Mispillion hundred, than at the private house where this meeting was held, and this indictment did not certainly inform the defendant what meeting he was charged with disturbing. (Russ.Cr., 837, n.)
The Court denied the motion, saying: the indictment is in the usual form, and is framed under the act of assembly. Even without an act of assembly, this would be an indictable offence, as the Christian religion is protected by the common law. Unless time or place enter into the crime itself, it is not material to state or prove it. The locality of a road enters into the charge of obstructing it. But as to disturbing a religious society, the place is unimportant, if within the county. It is not necessary that the place should be specifically laid to guard against another trial, for the identity of the two cases is to be tried by the jury, on a plea of former acquittal or conviction. *Page 491